1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   DAVID HUERTA,                                        Case No.: 18cv1640-MMA (LL)
12                                      Plaintiffs,
                                                          ORDER RE: DEFENDANTS’
13   v.                                                   MOTION TO DISMISS OR IN THE
                                                          ALTERNATIVE FOR SUMMARY
14   NIELSEN, et al.,
                                                          JUDGMENT
15                                    Defendants.
16                                                        [Doc. No. 9]
17
18         Plaintiff David Huerta is a Seized Property Specialist with United States Customs
19   and Border Protection, Department of Homeland Security. He brings this action pro se
20   pursuant to Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e-16, which
21   protects federal employees from discrimination based on race, color, religion, sex, or
22   national origin. Plaintiff alleges that his supervisor racially discriminated and retaliated
23   against him. See Doc. No. 1. The government moves to dismiss, or in the alternative, for
24   summary judgment, as to some of Plaintiff’s claims. See Doc. Nos. 9, 11. Plaintiff filed
25   an opposition to the motion, to which the government replied. See Doc. Nos. 14, 15. The
26   Court took the motion under submission on the briefs, without oral argument, pursuant to
27   Civil Local Rule 7.1.d.1. See Doc. No. 16. For the reasons set forth below, the Court
28   GRANTS IN PART and DENIES IN PART the government’s motion to dismiss.

                                                      1
                                                                                  18cv1640-MMA (LL)
1                                           BACKGROUND
2          Plaintiff is Caucasian. His supervisor is Hispanic. Plaintiff alleges that his
3    supervisor repeatedly discriminated against him in favor of other Hispanic employees.
4    Plaintiff further alleges that his supervisor retaliated against him for filing complaints
5    with the Equal Employment Opportunity Commission (“EEOC”).
6          Plaintiff requested temporary duty assignments (“TDY”) in Iraq on three separate
7    occasions from 2007 to 2009, all of which his supervisor denied based on a purported
8    personnel shortage in the office. However, in 2010, his supervisor granted TDY requests
9    made by two Hispanic employees despite no appreciable change in the personnel
10   situation.
11         On May 1, 2014, Plaintiff and a Hispanic co-worker argued. Plaintiff’s co-worker
12   accused Plaintiff of threatening him. Four hours later, Plaintiff’s supervisor reassigned
13   Plaintiff to the Fines, Penalties, and Forfeiture Office (“FPF”), but did not reassign the
14   Hispanic employee. On July 1, 2014, Plaintiff filed a formal complaint against his
15   supervisor for race discrimination and retaliation based on complaints Plaintiff previously
16   filed in 2008 and 2010. On December 17, 2014, Plaintiff received notice of a proposed
17   10-day suspension based on his supervisor’s falsified statement regarding the events of
18   May 1, 2014. Plaintiff eventually served a 7-day suspension without pay.
19         In December 2015, Plaintiff did not receive a performance achievement award,
20   based on his ostensible failure to participate in the inventory process due to his
21   reassignment. In 2016, his Hispanic co-worker received a performance award despite not
22   participating in inventory process that year. In 2016, Plaintiff requested TDY in
23   Philadelphia, Pennsylvania. His supervisor denied his request, but in 2017, she granted a
24   Hispanic co-worker’s request for temporary duty in Puerto Rico.
25         Based on these allegations, Plaintiff seeks permanent injunctive relief in the form
26   of removal of the 7-day suspension from his employment record and reimbursement of
27   lost pay. He also seeks compensatory and punitive damages.
28

                                                   2
                                                                                  18cv1640-MMA (LL)
1               The government moves to dismiss, or in the alternative, for summary judgment, as
2    to Plaintiff’s claims arising out of his May 1, 2014 transfer to the FPF Office, his 7-day
3    suspension, and the denial of his TDY requests.1 The government argues that Plaintiff’s
4    transfer to the FPF Office did not constitute an adverse employment action. The
5    government contends that Plaintiff failed to exhaust his administrative remedies as to the
6    7-day suspension. The government further asserts that Plaintiff failed to exhaust his
7    administrative remedies with respect to the denial of his Iraq TDY requests. The
8    government acknowledges that Plaintiff exhausted his remedies with respect to the denial
9    of his Philadelphia TDY request, but argues that it did not constitute an adverse
10   employment action.
11                                                     DISCUSSION
12        1. Legal Standard
13              A motion to dismiss under Federal Rule of Civil Procedure 12(b)(6) tests the
14   sufficiency of the complaint. See Navarro v. Block, 250 F.3d 729, 732 (9th Cir. 2001). A
15   plaintiff must plead “enough facts to state a claim to relief that is plausible on its face.”
16   Fed. R. Civ. P. 12(b)(6); Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). The
17   plausibility standard thus demands more than a formulaic recitation of the elements of a
18   cause of action, or naked assertions devoid of further factual enhancement. See Ashcroft
19   v. Iqbal, 556 U.S. 662, 678 (2009). Instead, the complaint “must contain allegations of
20   underlying facts sufficient to give fair notice and to enable the opposing party to defend
21   itself effectively.” Starr v. Baca, 652 F.3d 1202, 1216 (9th Cir. 2011).
22              In reviewing a motion to dismiss under Rule 12(b)(6), courts must accept as true
23   all material allegations in the complaint and must construe the complaint in the light most
24   favorable to the plaintiff. See Cholla Ready Mix, Inc. v. Civish, 382 F.3d 969, 973 (9th
25   Cir. 2004) (citing Karam v. City of Burbank, 352 F.3d 1188, 1192 (9th Cir. 2003)).
26
                                                    
27
     1
      The government does not challenge Plaintiff’s claim based on his failure to receive a performance
28   achievement award in 2015.

                                                           3
                                                                                          18cv1640-MMA (LL)
1    Where a plaintiff appears pro se in a civil rights case, the court must construe the
2    pleadings liberally and afford the plaintiff any benefit of the doubt. See Karim-Panahi v.
3    Los Angeles Police Dep’t, 839 F.2d 621, 623 (9th Cir. 1988). However, in giving liberal
4    interpretation to a pro se complaint, courts may not “supply essential elements of claims
5    that were not initially pled.” Ivey v. Bd. of Regents of the Univ. of Alaska, 673 F.2d 266,
6    268 (9th Cir. 1982).
7          As an alternative to dismissal under Rule 12(b), a party may seek summary
8    judgment “at any time,” including at the outset of litigation. Fed. R. Civ. P. 56(b).
9    However, in the Ninth Circuit, summary judgment is not generally granted prior to an
10   opportunity for parties to conduct discovery. See Inlandboatmens Union of Pacific v.
11   Dutra Group, 279 F.3d 1075, 1083 (9th Cir. 2002). In this case, based on the nascent
12   procedural posture of the case and Plaintiff’s pro se status, the Court declines as
13   premature the government’s request for summary judgment. As such, the Court has
14   considered only those materials extraneous to Plaintiff’s complaint of which it may
15   properly take judicial notice. The Court has disregarded all other documents extraneous
16   to the pleadings. See Swedberg v. Marotzke, 339 F.3d 1139, 1146 (9th Cir. 2003) (“A
17   Rule 12(b)(6) motion to dismiss supported by extraneous materials cannot be regarded as
18   one for summary judgment until the district court acts to convert the motion by
19   indicating, preferably by an explicit ruling, that it will not exclude those materials from
20   its consideration.”).
21      2. Judicial Notice
22         In determining the propriety of a Rule 12(b)(6) dismissal, courts generally may not
23   look beyond the complaint for additional facts. See United States v. Ritchie, 342 F.3d
24   903, 908 (9th Cir. 2003). “A court may, however, consider certain materials—documents
25   attached to the complaint, documents incorporated by reference in the complaint, or
26   matters of judicial notice—without converting the motion to dismiss into a motion for
27   summary judgment.” Id.; see also Lee v. City of Los Angeles, 250 F.3d 668, 688 (9th Cir.
28   2001). “The Court may take judicial notice on its own.” Fed. R. Evid. 201(c)(1). While

                                                   4
                                                                                  18cv1640-MMA (LL)
1    a court may take judicial notice of matters of public record, it may not take judicial notice
2    of a fact that is subject to reasonable dispute. See Fed. R. Evid. 201(b) (“A judicially
3    noticed fact must be one not subject to reasonable dispute in that it is either (1) generally
4    known within the territorial jurisdiction of the trial court or (2) capable of accurate and
5    ready determination by resort to sources whose accuracy cannot reasonably be
6    questioned.”); see also Lee, 250 F.3d at 688-89.
7          The Court takes judicial notice of the following documents: Plaintiff’s July 1, 2014
8    EEO complaint (Govt. Ex. 1); Plaintiff’s February 26, 2016 EEO complaint (Govt. Ex.
9    3); Plaintiff’s March 14, 2016 amendment (Govt. Ex. 4); Plaintiff’s August 26, 2015
10   EEO complaint (Govt. Ex. 12); November 20, 2015 Procedural dismissal of Plaintiff’s
11   August 26, 2015 EEO complaint (Govt. Ex. 13); Plaintiff’s June 22, 2017 EEO complaint
12   (Govt. Ex. 14); September 14, 2017 procedural dismissal of Plaintiff’s June 22, 2017
13   EEO complaint (Govt. Ex. 15). See Gallo v. Bd. of Regents of Univ. of Cal., 916 F. Supp.
14   1005, 1007 (S.D. Cal. 1995) (holding that a court may consider EEOC charge and right-
15   to-sue letter in deciding a motion to dismiss either as a matter attached to the complaint
16   or as records subject to judicial notice) (citing Venture Associates v. Zenith Data Systems
17   Corp., 987 F.2d 429, 431 (7th Cir. 1993) (court may consider materials referred to in the
18   complaint and central to the claim(s)); MGIC Indem. Corp. v. Weisman, 803 F.2d 500,
19   504 (9th Cir. 1986) (court may take judicial notice of matters of public record)).
20      3. Analysis
21         Title VII is the exclusive remedy for claims of employment discrimination by
22   federal employees. See Brown v. General Servs. Admin., 425 U.S. 820, 829-35 (1976);
23   Taylor v. Geithner, 703 F.3d 328, 333 (9th Cir. 2013). Under Title VII, the filing of an
24   administrative complaint with the EEOC is a prerequisite to filing a civil action in federal
25   district court. See 42 U.S.C. § 2000e-16(c); Lyons v. England, 307 F.3d 1092, 1103-04
26   (9th Cir. 2002). “The jurisdictional scope of the plaintiff’s court action depends on the
27   scope of the EEOC charge and investigation. The specific claims made in district court
28   ordinarily must be presented to the EEOC.” Leong v. Potter, 347 F.3d 1117, 1122 (9th

                                                   5
                                                                                  18cv1640-MMA (LL)
1    Cir. 2003) (internal citations omitted). “[S]ubstantial compliance with the presentment of
2    discrimination complaints to an appropriate administrative agency is a jurisdictional
3    prerequisite.” Sommatino v. United States, 255 F.3d 704, 708 (9th Cir. 2001) (emphasis
4    in original). “In cases where the plaintiff has never presented a discrimination complaint
5    to the appropriate administrative authority, the district court does not have subject matter
6    jurisdiction.”2 Id. at 709.
7               Plaintiff alleges that “[o]n July 1, 2014, Plaintiff filed a formal EEO complaint
8    (EEOC No 480-20 2015-00205X) against Port Director Rosa Hernandez for race
9    discrimination and EEO reprisal for the May 1, 2014 reassignment.” Complaint ¶ 4.
10   Plaintiff’s July 1, 2014 EEO complaint clearly encompasses his discrimination and
11   retaliation claims arising out of his transfer to the FPF Office. In addition, Plaintiff filed
12   an EEO complaint on February 26, 2016 regarding his failure to receive a performance
13   award, and successfully amended that complaint to include the denial of his Philadelphia
14   TDY request.
15              Conversely, the Court appears to lack subject matter jurisdiction over Plaintiff’s
16   claims arising out of his November 2007, July 2008, and September 2009 Iraq TDY
17   requests.3 Plaintiff generally alleges that he filed EEO complaints against his supervisor
18   in September 2008 and December 2010 but does not state whether these complaints
19   included claims relating to the denial of his Iraq TDY requests.4 Accordingly, these
20   claims are subject to dismissal without prejudice.
21
22
                                                    
23
     2
       The Court must determine the scope of its jurisdiction over this action. It may do so sua sponte. See
24   Indus. Tectonics, Inc. v. Aero Alloy, 912 F.2d 1090, 1092 (9th Cir. 1990).
25   3
       The government moves to dismiss on the grounds that Plaintiff failed to exhaust his administrative
26   remedies with respect to the denials of his Iraq TDY requests. However, the government argues that
     Plaintiff never initiated contact with an EEO counselor regarding these incidents, implying that he did
27   not file EEO complaints as required to invoke this Court’s subject matter jurisdiction.
28   4
         Plaintiff’s 2008 and 2010 EEO complaints are not part of the record.

                                                           6
                                                                                            18cv1640-MMA (LL)
1          Plaintiff also filed EEO complaints regarding his 7-day suspension on August 26,
2    2015 and June 22, 2017. However, the government argues that Plaintiff failed to exhaust
3    his administrative remedies with respect to his 7-day suspension.
4          To pursue his Title VII claims in federal court, Plaintiff must have exhausted his
5    administrative remedies. See Sommatino, 255 F.3d at 707. “Although exhaustion is not a
6    jurisdictional requirement, it is a prerequisite to suit.” Ross v. United States Postal Serv.,
7    696 F.2d 720, 722 (9th Cir. 1983). Failure to exhaust administrative remedies is an
8    affirmative defense, which the government bears the burden of proving in this case. See
9    Kraus v. Presidio Trust Facilities Div./Residential Mgmt. Branch, 572 F.3d 1039, 1046
10   n.7 (9th Cir. 2009). “Equitable conditions may excuse the failure to file an EEOC
11   complaint within the proper time period.” Temengil v. Tr. Territory of Pac. Islands, 881
12   F.2d 647, 654 (9th Cir. 1989).
13         Preclusion by prior election, abandonment, or failure to cooperate in the
14   administrative process prevents exhaustion and precludes judicial review. See
15   Sommatino, 255 F.3d at 708. As relevant here, a unionized federal employee who elects
16   to use the negotiated union grievance procedure may not subsequently file an EEO
17   complaint regarding the same underlying employment action. See 5 U.S.C. § 7121(d); 29
18   C.F.R. § 1614.301(a). An employee who makes an election must see the chosen process
19   through to its end in order to exhaust his remedies. See Vinieratos v. United States, 939
20   F.2d 762, 769 (9th Cir. 1991) (“Abandonment of that process in order to pursue another
21   avenue of relief constituted a failure to exhaust the one appropriate administrative remedy
22   he had selected.”).
23         The Court concludes that this is not a matter amenable to resolution pursuant to
24   Rule 12(b)(6). The government contends that Plaintiff elected to pursue a union
25   grievance to challenge his 7-day suspension, but abandoned that process which resulted
26   in the dismissal of his subsequently filed EEO complaints. In opposition, Plaintiff argues
27   that he never filed a union grievance. Plaintiff asserts that he conferred with his union
28   representative, but claims that he ultimately instructed his representative not to file a

                                                   7
                                                                                   18cv1640-MMA (LL)
1    grievance. While the Court takes judicial notice of the fact that Plaintiff’s August 26,
2    2015 and June 22, 2017 EEO complaints were dismissed, the facts and legal analysis set
3    forth in the dismissal orders are not subject to judicial notice. In addition, other relevant
4    documents relied upon by the parties are not suitable for judicial notice because the facts
5    set forth in those documents are disputed. Moreover, Plaintiff’s purported failure to
6    exhaust is subject to equitable defenses. At this early stage in litigation, the Court would
7    be remiss in concluding that Plaintiff can prove no set of facts in support of his claim
8    which would entitle him to relief.
9          Finally, the government moves for dismissal on the additional ground that
10   Plaintiff’s transfer to the FPF Office and the denials of his TDY requests did not
11   constitute adverse employment actions. To establish a prima facie case of disparate
12   treatment or retaliation, a plaintiff must show that he experienced an adverse employment
13   action. See Peterson v. Hewlett-Packard Co., 358 F.3d 599, 604 (9th Cir. 2004); Ray v.
14   Henderson, 217 F.3d 1234, 1240 (9th Cir. 2000). However, the Supreme Court “has
15   never indicated that the requirements for establishing a prima facie case under McDonnell
16   Douglas also apply to the pleading standard that plaintiffs must satisfy in order to survive
17   a motion to dismiss.” Swierkiewicz v. Sorema N.A., 534 U.S. 506, 511 (2002). Plaintiff
18   alleges sufficient facts to place the government on notice of the basis for his
19   discrimination and retaliation claims. At the pleading stage, this is all Plaintiff must do.
20
21
22
23
24
25
26
27
28   //

                                                   8
                                                                                  18cv1640-MMA (LL)
1                                          CONCLUSION
2          Based on the foregoing, the Court GRANTS IN PART and DENIES IN PART
3    the government’s motion to dismiss. The Court GRANTS Plaintiff leave to file an
4    amended complaint on or before April 8, 2019 setting forth the basis for this Court’s
5    subject matter jurisdiction over Plaintiff’s Iraq TDY claims. Any claims not re-alleged in
6    an amended complaint will be deemed waived. See also King v. Atiyeh, 814 F.2d 565,
7    567 (9th Cir. 1987).
8          IT IS SO ORDERED.
9    DATE: March 25, 2019                  _______________________________________
                                           HON. MICHAEL M. ANELLO
10
                                           United States District Judge
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 9
                                                                               18cv1640-MMA (LL)
